2buau su a department of the treasury internal_revenue_service commerce street dallas tx november 0o7 tax_exempt_and_government_entities_division legend org organization name release date org address dear address org address uil xx date oo employer identification person to contact id contact telephone number taxpayer advocate’s office address telephone number phone fax last date to file a petition in tax_court february 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in r c sec_501 a b a vi is revoked effective january 20xx our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes because you failed to comply with the irs’s requests for information to determine if your still qualify for tax exempt status under sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after january 20xx returns for the years ending december 20xx december 20xx and december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address internal_revenue_service z2uukxubu35 tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under r c sec_7428 the last day for filing a petition for declaratory_judgment is february 20xx if you have questions about this letter please write to the person whose name and address are shown on this letter identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information if you write please attach a copy of this letter to help you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 sincerely lois g lerner director exempt_organizations enclosures pub eee 886a name of taxpayer org department of the ‘treasury - internal_revenue_service explanation of items 20xx12 20uru80 sec_3 schedule no or exhibit year period ended legend org organization name co company issue president president address org address xx date has the org met the requirements to qualify for tax exempt status under c of the internal_revenue_code facts the org was recognized by the internal_revenue_service as a tax exempt_organization under c of the internal_revenue_code on august 20xx the primary activities of the organization have been participation in the co program which involves the providing of financial assistance to low or very low income first-time home buyers on april 20xx the internal_revenue_service commenced an examination of the organization for the fiscal_year ended december 20xx to determine if the organization is operating exclusively for tax exempt purposes as part of the examination information regarding the organization’s activities was requested via information document requests idr idr number was sent to the organization on april 20xx and requested the following information documents n w e m a n o e articles of incorporation and all amendments bylaws irs exemption_letter original application_for exempt status minutes of board_of directors meeting from 20xx through 20xx newsletter pamphlets brochures description of all events programs and activities during the fiscal_year ending december 20xx interview with officers all accounting_records g l checks invoices etc on august 20xx the internal_revenue_service sent a second request by certified mail addressed to president of org the certified letter was signed for on august 20xx on september 20xx a message was left for president to call the internal_revenue_service he did not return the call on september 20xx a second certified letter was sent to the organization because the internal_revenue_service had not received any response from the organization in regards to idr the letter repeated the request for information as requested in idr and also warned the organization their exempt status was in jeopardy due to a lack of response form 886-arev department of the treasury - internal_revenue_service page -1- eee 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org 20x x12 schedule no or exhibit yeat period ended legend org organization name co company president president address org address xx date to date the internal_revenue_service has not received any of the requested information or documents from the organization law internal_revenue_code sec_501 provides for tax exemption to organizations organized and operated exclusively for charitable purposes and no part of the net earning which inures to the benefit of any individual regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status treasure regulation sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into it exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_6033 treasure regulation sec_1_6001-1 c and treasure regulation sec_1_6033-2 and i require any organization exempt form tax under sec_501 to supply the service form 886-a rev department of the treasury - internal_revenue_service page -2- department of the ‘treasury - internal_revenue_service on 886a explanation of items name of taxpayer org 20xx12 schedule no or exhibit year period ended legend org organization name co company with such information as is required by the revenue procedures and the instruction for the form_990 return of organization exempt from income_tax and schedules thereto and to keep such books_and_records as are necessary to substantiate such information address org address president president xx date revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position the org has not met the requirements to qualify for tax exempt status under c of the internal_revenue_code the org has not complied with the irs’ requests for information to determine if it is still qualified for tax exempt status under c of the code conclusion revocation of org tax exempt status is recommended effective j anuary 20xx because it has failed to comply with the requirements for tax exemption and has not provide request information to verifying its continue qualification for exempt status form 886-a rev department of the treasury - internal_revenue_service page -3- tax_exempt_and_government_entities_division org addre sec_2uurvbu35 department of the treasury internal_revenue_service commerce st m c 4900-dal dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
